FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2298
                 _____________________________

R-L SALES, LLC, a Utah Limited
Liability Company,

    Appellant,

    v.

J. MICHAEL HOCE,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

                           July 9, 2019


PER CURIAM.

     After an e-cigarette exploded in Appellee’s mouth and
damaged several of his teeth, he sued the companies that
manufactured and sold the e-cigarette and its component parts.
The appellant, R-L Sales, LLC, 1 was the only remaining defendant
at the time of the trial, and the jury found it 100% at fault for
Appellee’s injuries. 2 The jury awarded Appellee nearly $48,000 for

    1  R-L Sales sold the lithium ion battery that was used in the
e-cigarette.
    2  The jury apportioned no fault to Appellee or the Fabre
defendants listed on the verdict form.
medical expenses and $2 million for “pain and suffering,
disfigurement, inconvenience, and loss of enjoyment of life.” The
trial court denied R-L Sales’ post-verdict motion for new trial or
remittitur and entered a final judgment in the amount of the jury
verdict less collateral source setoffs. This appeal followed.

    As it did below, R-L Sales argues on appeal that (1) the trial
court should have allowed it to introduce evidence that Appellee
was a methamphetamine (meth) user and (2) the noneconomic
damage award is excessive and should be reduced. We reject both
arguments and affirm the final judgment.

     With respect to the first issue, R-L Sales sought to introduce
evidence that Appellee was a meth user to show that his need for
extensive restorative dental work was largely attributable to the
corrosive effects of meth on his teeth and not the e-cigarette
explosion. The trial court excluded the evidence as irrelevant and
more prejudicial than probative. We find no abuse of discretion 3
in that ruling. Although the fact that Appellee already had
extensive dental problems was relevant to the jury’s determination
of the extent of damages attributable to the e-cigarette explosion,
the cause of Appellee’s preexisting dental problems—i.e., whether
it was meth use, too many sugary drinks, or simply extremely poor
dental hygiene—was not relevant to any issue the jury had to
decide.    Moreover, because evidence of illegal drug use is
inherently prejudicial, even if the cause of Appellee’s preexisting
dental problems had some marginal relevance, the probative value
of the evidence that Appellee was a meth user was substantially
outweighed by its prejudicial effect. See Shaw v. Jain, 914 So. 2d
458 (Fla. 1st DCA 2005); Nichols v. Benton, 718 So. 2d 925 (Fla.
1st DCA 1998).




    3   See Dessaure v. State, 891 So. 2d 455, 466 (Fla. 2004) (“A
trial judge’s ruling on the admissibility of evidence will not be
disturbed absent an abuse of discretion.”).



                                2
     With respect to the second issue, we find no abuse of
discretion 4 in the trial court’s denial of R-L Sales’ motion for
remittitur of the noneconomic damage award. Even though the
award is substantial, it has adequate record support, 5 and it is not
so large that it shocks the judicial conscience. Accordingly, like the
trial court, we have no basis to set aside or reduce the award.

    For these reasons, the final judgment is AFFIRMED.

RAY, C.J., and ROBERTS and WETHERELL, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jack R. Reiter and Robert C. Weill of GrayRobinson, P.A., Miami;
Maria A. Santoro and Teresa Ward of Dennis, Jackson, Martin &
Fontela, P.A., Tallahassee, for Appellant.

T. Michael Morgan and Harris I. Yegelwel of Morgan & Morgan,
P.A., Orlando; Thomas J. Seider of Brannock & Humphries,
Tampa; and Richard D. Stratton of Beasley, Allen, Crow, Methvin,
Portis & Miles, P.C., Montgomery, AL, for Appellee.




    4  See Odom v. R.J. Reynolds Tobacco Co., 254 So. 3d 268, 275
(Fla. 2018) (“[A] trial court’s ruling on a motion for remittitur is
reviewed for an abuse of discretion.”).
    5  For example, among other things, the jury heard evidence
that, since the accident, Appellee has had constant pain in his
teeth that he did not have before; he has had trouble eating and
sleeping; and he will have to undergo multiple painful surgeries to
fix the damaged teeth and other dental problems caused by the
accident.

                                  3